Title: From Benjamin Franklin to William Franklin, [12 September 1766]
From: 
To: 


[September 12th, 1766]
I have just received Sir William’s open letter to Secretary Conway, recommending your plan for a colony in the Ilinois, which I am glad of. I have closed and sent it to him. He is not now in that department; but it will of course go to Lord Shelburne, whose good opinion of it I have reason to hope for; and I think Mr. Conway was rather against distant posts and settlements in America. We have, however, suffered a loss in Lord Dartmouth, who I know was inclined to a grant there in favor of the soldiery, and Lord Hillsborough is said to be terribly afraid of dispeopling Ireland. General Lyman has been long here soliciting such a grant, and will readily join the interest he has made with ours, and I should wish for a body of Connecticut settlers, rather than all from our frontiers. I purpose waiting on Lord Shelburne on Tuesday, and hope to be able to send you his sentiments by Falconer, who is to sail about the twentieth.
A good deal, I imagine, will depend on the account, when it arrives, of Mr. Croghan’s negotiation in that country. This is an affair I shall seriously set about, but there are such continual changes here, that it is very discouraging to all applications to be made to the ministry. I thought the last set well established, but they are broken and gone. The present set are hardly thought to stand very firm, and God only knows whom we are to have next.
The plan is I think well drawn, and I imagine Sir William’s approbation will go a great way in recommending it, as he is much relied on in all affairs, that may have any relation to the Indians. Lord Adam Gordon is not in town, but I shall take the first opportunity of conferring with him. I thank the Company for their willingness to take me in, and one or two others that I may nominate. I have not yet concluded whom to propose it to; but I suppose our friend Sargent should be one. I wish you had allowed me to name more, as there will be in the proposed country, by my reckoning, near sixty-three millions of acres, and therefore enough to content a great number of reasonable people, and by numbers we might increase the weight of interest here. But perhaps we shall do without.
